Case: 4:17-cv-02498-AGF Doc. #: 191 Filed: 09/03/20 Page: 1 of 2 PageID #: 3571




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  SARAH MOLINA, et al.                        )
                                              )
                Plaintiffs,                   )       Case No. 4:17-cv-2498-AGF
                                              )
  v.                                          )
                                              )
  CITY OF ST. LOUIS et al.,                   )
                                              )
                Defendants.                   )


    DEFENDANTS’ MOTION TO STRIKE DOCUMENTS 183-7, 8, 11, 15, AND 25

         COME NOW Defendants City of St. Louis (“City”), Daniel Book, Joseph Busso,

  Lance Coats, Stephen Dodge, Joseph Mader, Michael Mayo, Mark Seper, and William

  Wethington, by and through their attorney Julian Bush, City Counselor for the City of St.

  Louis, and pursuant to Rule 37(c)(1) of the Federal Rules of Civil Procedure, hereby

  submit this Motion to Strike Documents 183-7, 8, 11, 15, and 25. In support thereof, the

  following statements are made:

         1.     Plaintiffs’ Response to Defendants’ Motion for Summary Judgment relies,

  in part, upon depositions, declarations, and testimony excerpts from other cases, which

  counsel for Defendants was not present for and never agreed could be used in this matter.

         2.     Plaintiff also relies on the Declaration of Suzanne Brown, dated December

  3, 2014 (Doc. 182-11), which, to counsel’s knowledge, was never produced in this case

  prior to its attachment in response to Defendants’ Motion for Summary Judgment.

         3.     Accordingly, these documents should be stricken and not considered.

         4.     A memorandum in support of this motion is filed herewith.




                                              1
Case: 4:17-cv-02498-AGF Doc. #: 191 Filed: 09/03/20 Page: 2 of 2 PageID #: 3572




         WHEREFORE, for all of the reasons set forth above, Defendants respectfully

  requests that this honorable Court strike Documents 183-7, 8, 11, 15, and 25.

                                              Respectfully submitted,

                                              JULIAN BUSH
                                              CITY COUNSELOR

                                              /s/ Andrew D. Wheaton
                                              Andrew D. Wheaton #65269 MO
                                              Associate City Counselor
                                              Attorney for Defendants
                                              City Hall, Room 314,
                                              St. Louis, MO 63103
                                              314.622.3361
                                              FAX: 314.622.4956
                                              wheatona@stlouis-mo.gov

                              CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2020, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system.

                                              /s/ Andrew D. Wheaton




                                              2
